Citation Nr: 0811727	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  07-01 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss. 

2. Entitlement to service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Mrs. B. 


ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1966 to April 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in May 2005, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

In August 2007, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 

The claims of service connection for bilateral hearing loss 
and for post-traumatic stress disorder are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


REMAND 

The service personnel records show that the veteran was an 
air freight specialist at Travis Air Force Base from December 
1966 to about October 1967 and a helicopter mechanic at Bien 
Hoa Air Force Base, RVN, from September 1968 to about April 
1970. 

On the claim of service connection for bilateral hearing 
loss, on entrance audiometric testing in August 1966, the 
thresholds in decibels at:
500, 1000, 2000, 3000, and 4000 Hz were 15(30), 15(25), 
35(45), 45(55), 50(55), respectively, in the right ear; and 
0(15), 0(10), 5(15), 5(15), 5(10), respectively in the left 
ear.  Right ear hearing "deafness" was noted.  It is 
assumed that service department audiometric tests prior to 
October 31, 1967, were in "ASA" units.  The figures in 
parentheses represent conversion to the current "ISO" units.



On separation audiometric testing in February 1970, the 
thresholds in decibels at:
500, 1000, 2000, 3000, and 4000 Hz were 15, 5, 15, 30, 30, 
respectively, in the right ear; and 20, 10, 10, 10, 10, 
respectively, in the left ear. 

After service, the veteran worked around heavy equipment.  On 
audiometric testing in April 1989, the thresholds in decibels 
at:
500, 1000, 2000, 3000, and 4000 Hz were 15, 15, 10, 15, 40, 
respectively, in the right ear; and 20, 15, 10, 35, 70, 
respectively, in the left ear.  

On VA examination in March 2005, the diagnosis was bilateral 
sensorineural hearing loss, and the examiner did not address 
the question of whether or not the veteran's pre-existing 
right ear hearing loss was aggravated by service.  As there 
is insufficient competent evidence on the question of whether 
the preservice condition was aggravated by service, further 
evidentiary development is needed. 

On the claim of service connection for post-traumatic stress 
disorder, in a VA mental health note, dated in November 2006, 
the diagnosis was probable post-traumatic stress disorder.  
The veteran has provided information, pertaining to in- 
service stressors, and credible supporting evidence that the 
claimed in-service stressors occurred is needed to 
substantiate the claim.

Under the duty to assist, further development is needed 
before deciding the claims.  Accordingly, the case is 
REMANDED for the following action. 

1. Ask the U.S. Army and Joint Services 
Research Center (JSRRC) for the unit 
history and lessons learned of:  

a). The 60th Aerial Support Squadron 
at Travis Air Force Base from 
December 1966 to October 1967, 
including any information that the 
unit handled caskets of U. S. 
serviceman from Vietnam and, the 

b). 38th Air Rescue and Recovery 
Squadron, Detachment 6, at Bien Hoa, 
RVN, from September 1968 to April 
1970. 

2. After the response from JSRRC, 
determine whether there is credible 
supporting evidence of any in-service 
stressor.  

If there is credible supporting 
evidence of any in-service stressor, 
schedule the veteran for a VA 
psychiatric examination to determine 
whether the veteran has post-
traumatic stress disorder related to 
the actual in-service stressor.  The 
claims file must be made available to 
the examiner for review. 

3. Schedule the veteran for a VA 
audiology examination to determine 
whether the current right and left ear 
hearing loss is at least as likely as not 
due to the veteran's exposure to steady 
noise while working on a flight line or 
as a helicopter crew member during 
service.  The claims file must be made 
available to the examiner for review.  

The examiner is asked for an opinion as 
to whether the pre-existing right ear 
hearing loss, noted on entrance 
examination, was aggravated by service, 
that is, whether the pre-existing right 
ear hearing loss was permanently made 
worse by an increase in the underlying 
pathology, considering accepted medical 
principles, pertaining to the history, 
manifestation, clinical course, and 
character of sensorineural loss. 



The examiner is asked to comment on the 
clinical significance of the audiometric 
testing on entrance and separation 
examinations in service and after service 
of the audiometric testing in April 1989 
and in September 2001.

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the weight of the medical 
evidence both for and against the opinion 
is so evenly divided that it is as 
medically sound to find in favor of one 
opinion as it is to find against it.  

4. After the development requested is 
completed, adjudicate the claims.  If any 
benefit sought on appeal remains denied, 
furnished the veteran a supplemental 
statement of the case and return the case 
to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).




 Department of Veterans Affairs


